 KOREA NEWS537The Korea News, Inc. and Byung Ho Chung. Case29-CA-13461January 9, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn Apnl 13, 1989, Administrative Law JudgeRaymond P Green issued the attached decisionThe Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findmgs,1 andconclusions2 and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, The KoreaNews, Inc. New York, New York, its officers,agents, successors, and assigns, shall take the actionset forth in the Order' The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findingsIn adopting the judge's finding that the Respondent physically re-moved Chung from its premises and threatened him with bodily harmand deportation, we note that the judge implicitly credited Chung ratherthan K R Ohm and Lee about the events surrounding Chung's presenceat the Respondent s facility on December 14, 1987We correct the following Inadvertent errors in the judge's decision,which do not affect our result in sec I, no union is involved in thepresent proceeding, in sec II par 10, the Respondent's vice president isMm Chae Lee, in sec II, par 13, and sec III, par 4, H T Ohm did notconcede that he saw (although he testified that he heard about) Chung'sleaflet prior to 5 pm on December 11, 1987, in sec II, par 17, Chungwas confronted at the door by K R Ohm and Lee, in sec II, par 19,the printing department supervisor was then K R Ohm, and in sec III,fn 5, an employer may maintain a rule against distnbution during work-ing time and in working areas that does not discnminate against uniondistributions2 In agreeing with the judge that the Respondent violated Sec 8(aX I)by interrogating employees about their protected concerted activities,Member Cracraft finds It unnecessary to rely on Sunnyvale MedicalClinic, 277 NLRB 1217 (1985)James G Paulson, Esq , for the General CounselLloyd Somer, Esq , of New York, New York, for the Re-spondentEdward H Suh, Esq , of Flushing, New York, for theCharging PartyDECISIONSTATEMENT OF THE CASERAYMOND P GREEN, Administrative Law Judge Thiscase was tried before me in Brooklyn, New York, onvarious days in December 1988 The charge was filed onMarch 18, 1988, and the complaint was issued on May18, 1988 In substance, the complaint alleged1 That on or about December 8, 1987, Byung HoChung with other employees concertedly complained tothe Respondent regarding wages, hours, and terms andconditions of employment2 That in December 1987 the Respondent by variousof its supervisors threatened employees with reprisals,and warned and directed its employees to refrain fromengaging in protected concerted activity3 That in December 1987 the Respondent interrogatedits employees regarding their protected concerted activi-ties4 That on December 11, 1987, the Respondent dis-charged Chung because of his protected concerted ac-tivitiesOn the entire record, including my observation of thedemeanor of the witnesses, and after considering thebriefs filed, I make the followingFINDINGS OF FACTI JURISDICTIONThe Respondent admits and I find that it is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act and that the Union is a labororganization within the meaning of Section 2(5) of theActII ALLEGED UNFAIR LABOR PRACTICESThe Respondent publishes a Korean language newspa-per called the Korean Times The president of the Com-pany is Andrew Ho Taik Ohm (H T Ohm) The vicepresident is Mm Chae LeeByung Ho Chung, the alleged discnmmatee, began hisemployment at the Company in August 1987 in the print-ing department He remained in the printing departmentuntil his termination in December 1987 At the time ofhis discharge Chung was still a probationary employee,the probation period being 6 months There were fourother employees in the printing department which wasunder the supervision of bureau chief, Ho Keon Ohm Inthat department, another employee named K C Limwas the assistant to the bureau chiefIn late November and early December the employeesof the printing department held a series of meetingsamongst themselves to discuss various grievances thatthey had This culminated in the signing of a petition bythese employees which was left on the desk of the com-pany president, H T Ohm, on December 8 The peti-tion was drafted by Chung and he was the person who297 NLRB No 77 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDleft it in the president's office In pertinent part the peti-tion stated'To our respected presidentKorea News Inc , as one of the oldest newspapercompanies in the eastern region which Koreans op-erate, is proud of its selling the greatest number ofcopies and of its vigorous external activity Also itgives us pride that we are rewarded with a varietyof benefits But we make this proposal becausethere are points that should be improved We hopethat you will seriously consider and handle thesemattersLast December 5, 1987 the entire staff of thePrinting Department had a meeting The pur-pose was the following the atmosphere of thePrinting Dept was depressed, each person's dissatis-faction was rampant, and we were of the same opin-ion that we needed a dialogue We are not re-warded with fair pay, the work load is heavy dueto a lack of staff, the opinions of ordinary staff arenot reflected in the businessTherefore, on the afternoon of the 8th, all the or-dinary staff again had a meeting, and decided thatwe would make a proposal directly to the Presidentof the company by our free will and to the follow-ing particulars1 Personnel(1) Request for Printing Dept Director's Resig-nation He does not make an effort to understandthe business of the Printing Dept, even if time isunnecessary wasted due to the lack of ability ofPrinting Dept office managementThe quarters of skilled and technical service thatshould be a place where peace and happiness pre-vailed to the utmost in the company are warlike dueto the Director's curses and his complete ignoranceof the ordinary staffs opinions As a result, therewere frequent resignationsOpinion The Director's resignation should be ex-ecuted by December 12th in order to minimize thedamage to the transfer of business and to personalbenefits, and as of December 14th, we will work to-gether more faithfully with the new Director of thePrinting Dept Unavoidably, in the event that thenew appointment of the Director is not executed, aperson between the Assistant Director and formerDirector will execute the business by proxy2 Reasonable PersonnelDirector 1, Assistant Director 1, printing 2 (1),electrical transmission 1 (1), plate making 5 personsand 4 parttime persons are the minimumnumber of transmission2 Working Environment(1)Working efficiency was lessened because theplate making room was turned into a regular space(2)It can be changed into a pleasant space by themaintenance of a ventilation fan3 Reward of Proper Pay'The petition was written in Korean It was subsequently translatedInto English during the investigation of the case(1) Besides working hours (40 hours per week),when working overtime, we should be paid 1-1/2times regular working salaryWhen we are working for others besides thiscompany, we hope that you will provide a workingoutline and appropriate benefitsYou must recognize that the Director's resigna-tion is the most important point among the aboveparticulars to be improved, and we expect a satis-factory solution to the rest of the problems on thebasis that the Director's resignation will occur with-out failUpon receipt of the petition, H T Ohm spoke withVice President Lee and they decided to transfer both thePrinting Department Bureau Chief H K Ohm and hisassistant Lim to other departments H K Ohm also wasgiven an involuntary 3-week vacationOn that same day (December 8), H T Ohm met withthe five employees in the printing department He askedthem, "You signed this petition?" When they said yes, heasked what their requests were and who he had to dealwith According to H T Ohm, Chung stated that hewrote the petition and stated that H K Ohm could nothandle the printing department Ohm testified that hewas shocked that Chung, as the junior employee in thedepartment was the one who was making the complaintsand was directing his complaints against the older super-visor, who in accordance with Korean tradition is gener-ally accorded respectAccording to Chung, Ohm at the beginning of themeeting was very angry but as the meeting progressedhis mood changed He states that Ohm initially askedwhy they did not quit if they had complaints, but laterstated that he would try to correct most of their com-plaints Ohm also told the employees that he could notfire H K Ohm as he was part of the owner's familyOn December 9, the new supervisor, Kwang RyulOhm, met with the employees in the printing depart-ment According to Chung, K R Ohm told them thatthe Company intended to resolve the complaints in thepetition, that H K Ohm was given a 3-week vacation,and that he and the assistant were being transferred toother departments Chung further states that K R Ohmtold the employees that no one would be treated badlybecause of the petition and that they should talk about itand try to solve the complaints togetherOn December 10, K R Ohm met individually witheach of the employees in the printing departmentAmong other things, he told them that they would bepaid overtime rates for working overtime, and that theywould be given side jobs so they could make moremoney He also told them that it would take time to fixthe ventilation system and that the work area could notbe enlarged at that time According to Chung, he toldK R Ohm that 2 years was too long to fix the ventila-tion systemChung testified that on December 10 he met withH K Ohm and that Ohm said that although he wasleaving for a 3-week vacation, he was not leaving theCompany, that he was coming back and then, "We'llsee" According to Chung, H K Ohm (referring to the KOREA NEWS539petition), added that doing such a thing, would be badfor usAccording to Chung on December 11, at 3 p m hewas called to the office of Min Chae Lin who told himthat he was discharged because his application had false-ly stated that he went to a university in Seoul KoreaChung states that he responded that he had attended theschool, would provide proof, and refused to accept thedischarge Chung states that when he got back to his de-partment (having gotten permission to stay for the re-mainder of the day), he told the other employees abouthis discharge At some point during the afternoon,Chung wrote up a leaflet which he distributed to em-ployees that dayMin Chae Lee testified that on December 11, he re-ceived reports that Chung was going around trying toincite_ other employees about the fact that Printing De-partment Manager Ohm had not resigned even thoughhe had been transferredHe also heard that Chung was telling other employeesthat he had been expelled from Korean Universities fordemonstrating Accordingly, Lee states that he asked tohave Chung come to his office Lee states that whenChung finally arrived at about 3 p m he asked Chung toexplain why, after acceding to many of the demands, hewas still trying to instigate the other employees Leestates that he told Chung that he was still in his 6-monthprobationary period, that the Company had tried to begood to him, but that "we do not need employees whodo not cooperate but keep complaining"Regarding the above interview, Lee denies that hetold Chung that he was being discharged He does statehowever, that he told Chung that the Company couldnot continue to keep his employed if he continued withwhat he was doing According to Lee, Chung thenstated that he had no good reason to fire himAs noted above, after the interview between Lee andChung, the latter prepared a leaflet and also spoke to theemployees in his department In part this leaflet, whichCompany President Ohm acknowledges seeing prior to 5p m on December 11, statedAbove agreements were firmly promised However,the company has been ignoring our requests and re-quested the resignation of one particular employeeThe company gave a vague reason, such as that thejob was not an appropriate job for that individualand another reason was that the individual hadlisted false information about his education on hisresume to the company Because of what hadhappened, the employees of the printing depart-ment, fearing the continuance of unfair treatments,we hereby make a protest by exercising a tempo-rary work stoppage and demand that the companysatisfy all of the demands that it has promised tokeepAccording to Lee about an hour after talking toChung, be received a call from the printing departmentreporting that the five employees were about to walkout He states that he and the president of the companywent down to the printing department and asked the em-ployees not to leave at this, the busiest time for theirwork He states that of the group, three decided to staywhereas two, Chung and Oh decided to walk out Hestates that because of this action, deliveries were delayedand the Company received complaints from some of itscustomersOn Friday evening,, December 11, the Company'smanagement had a meeting and it was decided to dis-charge both Chung and Oh According to H T Ohm(president), the basic reason for their discharge was be-cause they walked out at 5 p m He states that at themeeting there also was a discussion of the fact that bothwere probationary employeesOn Saturday December 12, Chung attempted to go towork as usual but was told that he had been dischargedand had to leaveChung testified that on Monday December 14, heagain went to the Company in an attempt go to workHe states that at the front door he was confronted byK Y Ohm and Mm Chae Lee who prevented his entryand who told him that if he continued with this behaviorthey would revoke his alien registration and cause him tobe deported back to Korea According to Chung, henevertheless entered the building via another entranceand while talking to one of the reporters was confrontedby Mm Chae Lee who thereupon physically draggedhim downstairs and who said that if Chung continuedthis behavior, he would kill himWith respect to the above Lee testified that on De-cember 14, Chung indicated to him that he wanted tosay goodbye to some of the employees and that he gotParks to escort Chung to the printing department Hestates that when he received reports that Chung washanding out leaflets and trying to incite the other em-ployees, he got angry and after confronting Chung,began to physically force him from the premises Hedenies that he threatened to kill Chung and states thatafter the initial contact, Chung went down voluntarilyIn Sup Ahn testified that sometime after Chung wasdischarged, he and another, employee Jong Hwan Park,distributed leaflets protesting the discharge He statesthat he and Park were then called into the office of theprinting department supervisor (Ho Keon Ohm) whoafter asking who distributed the leaflets, got very angryand said that such leaflets should not have been distribut-edIII ANALYSISPursuant to Section 7 of the Act, employees are giventhe right to engage in concerted activities for theirmutual aid and protection concomitantly, the employermay not, without violating Section 8(a)(1) of the Act,discharge or otherwise threaten, restrain, or coerce em-ployees because they engage in such activitiesIt is clear to me that the petition prepared by Chungand signed by the other employees in the printing de-partment December 8, constituted protected concertedactivity within the meaning of Section 7 of the ActMoreover, even to the extent that the petition, in addi-tion to raising complaints about wages and other termsand conditions of employment, also called for the dis- 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcharge of the departmental supervisor, this did not makethe petition unprotected by the Act Thus, although thepetition states that the supervisor's "resignation" is themost important point "among the particulars to be im-proved," the fact is that one of the major points of griev-ance amongst these employees was their perception thatthis supervisor's behavior was intimidating and overbear-ing In Hoytuck Corp, 285 NLRB 904 (1987), the BoardstatedWe agree with the judge that employee Cline's con-duct in preparing and circulating an employee peti-tion which complained of the conduct of the Re-spondent's cook and kitchen supervisor, Whitaker,towards employees and further sought his dischargeis protected activity here where it is evident thatWhitaker's conduct had an impact on employeeworking conditions We further note that the find-ing that an employee protest regarding the selectionor termination of a supervisor who has an impacton employee working condition is protected is con-sistent with long standing Board precedent [case ci-tations omitted] We wish to make it clear,however, that cases involving employee concertedactivity regarding the selection or termination of asupervisor who has an impact on employee workingconditions are distinguishable from cases in whichemployee concerted activity is designed solely toeffect or influence charges in management hierar-chy In the latter cases, the Board has found thatsuch conduct does not constitute protected activi-ty 2In my opinion, Chung was discharged because of hisactivity in concert with other employees of preparingand delivenng the petition described above In this re-spect, the credible evidence establishes that on the daythe petition was delivered to H T Ohm (the Respond-ent's president), the employees were called into his officeand told that they should resign instead of writing thiskind of petition At the meeting, Chung acknowledgedthat he was the person who wrote the petition and Ohmtestified that he was shocked that the most junior em-ployee was the one who took the lead in making com-plaints and An complaining about a more senior personwho was the supervisor 3 Further, the credible evidenceestablishes that on December 11, Chung was called tothe office of Mm Chae Lee at about 3 p m where hewas told that he was discharged In this regard, I notethat although Lee denies discharging Chung at that time,he did testify that he reminded Chung that he was still inhis probationary period and that "we do not need em-ployees who do not cooperate but keep complaining"The Respondent contends that it did not dischargeChung at 3 p m on December 11 but rather that it madethe decision to discharge him and Oh because at about 5p m they walked off the job together at a time when the2 See also Oakes Machine Corp, 288 NLRB 456 (1988)3 In Korean culture it apparently would be a gross breach of etiquettefor a junior employee to question the authority of an older supervisorFor better or worse, American culture is more tolerant of such behaviorand this is reflected in American law, which is binding on the parties inthis caseprinting department was at its busiest time As indicatedabove, I do not credit this assertion Nevertheless even ifI did, I would still conclude that the Respondent violat-ed Section 8(a)(1) of the Act by discharging Chung Inthis regard, the evidence would establish that at thattime, Chung and Oh were involved in a work stoppagewhich was motivated, in part, by the belief that the com-pany had already discharged Chung earlier in the day(Such a belief surely would be warranted in light ofLee's testimony that he told Chung that the Companydid not need employees who did not cooperate but kepton complaining ) Thus, the record shows that during theafternoon of December 11, Chung prepared and distrib-uted a leaflet which, among other things, protested hisdischarge and H T Ohm concedes that he saw this leaf-let prior to 5 p m on December 11 Accordingly, even ifit were established that Chung was discharged becausehe and Oh were involved in a work stoppage on Decem-ber 11, that would of itself be sufficient grounds for de-termining that his discharge was violative of Section 7 ofthe Act NLRB v Washington Aluminum Co, 370 U S 9(1962), Dirt Digger, 274 NLRB 1024, 1027 (1985)The Respondent asserted that Chung was a probation-ary employee and therefore was subject to discharge forany reason While I agree that Chung was still in his pro-bationary period, this does not excuse his dischargewhere it was motivated by illegal considerations NorthVernon Forge, 278 NLRB 708, 710 (1986) 4In addition to my conclusions regarding Chung's dis-charge I also make the following findings1 I conclude, based on the credited testimony ofChung, that On December 8, the Respondent by H TOhm impliedly threatened employees with dischargewhen he suggested that they should quit rather than signthe petition described above Heritage Nursing Home, 269NLRB 230, 231 (1984)2 I conclude that on December 11 the Respondent byMm Chae Lee unlawfully interrogated Chung when heasked why Chung was still trying to instigate the otheremployees Sunnyvale Medical Clinic,, 277••NLRB 1217(1985) However, as I have already concluded that it wasduring this conversation that Lee discharged Chung, Ido not find that Lee separately threatened to dischargehim3 I conclude that on December 14 the Respondentviolated the Act when its agents physically removedChung from the premises, threatened him with bodilyharm, and threatened him with deportation AlthoughRespondent would assert that Chung's removal from thepremises was justified because he was trespassing, I notethat but for his previous unlawful discharge on Decem-ber 11, Chung would have been working at the Compa-ny on the days in question4 I conclude based on the credited testimony of InSup Ahn that on or about December 15 the Respondentviolated the Act when its agent told Ahn and Park thatthey should not distribute leaflets to other employees In4 Inasmuch as the respondent is within the jurisdiction of the NationalLabor Relations Act, references in its brief, to New York State law andto cases involving airlines (covered under the Railway Labor Act), areinapposite to this proceeding KOREA NEWS541my opinion this amounted to the creation of a no-distri-bution rule which was overly broad as it was not limited,in accordance with the requirements of Essex Internation-al, 211 NLRB 749 (1974) 55 I conclude that the Respondent did not violate theAct when H R Ohm told employees that he was leav-ing on a 3-week vacation but that he would be back andthen, "We'll see" Even coupled with the statement thatmaking the petition would be bad for the employees, thisdoes not, in my opinion, arise to the level of an unlawfulthreat In this respect, I note that at the time this state-ment was made, H R Ohm was off on an involuntaryleave of absence and had been transferred out of theprinting department Under these circumstances, I do notthink that the employees involved could reasonably haveassumed that this Ohm was speaking on behalf of man-agementCONCLUSIONS OF LAW1 By discharging Byung Ho Chung because of hisprotected concerted activity, the Respondent has violat-ed Sectio.i 8(a)(1) of the Act2 By impliedly threatening employees with dischargeif they engage in protected concerted activities, the Re-spondent violated Section 8(a)(1) of the Act3 By interrogating employees about their protectedconcerted activities, the Respondent violated Section8(a)(1) of the Act4 By physically ejecting Chung from the premises andthreatening him with bodily injury, the Respondent vio-lated Section 8(a)(1) of the Act5 By threatening Chung with deportation, the Re-spondent violated Section 8(a)(1) of the Act6 By orally promulgating a rule prohibiting distribu-tion of employee leaflets or literature relating to termsand conditions of employment, the Respondent violatedSection 8(a)(1) of the Act7 The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActREMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find that it must be orderedto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the ActThe Respondent having discriminatorily discharged anemployee, it must offer him reinstatement and make himwhole for any loss of earnings and other benefits, com-puted on a quarterly basis from date of discharge to dateof proper offer of reinstatement, less any net interimearnings, as prescribed in F W Woolworth Go, 90NLRB 289 (1950), plus interest as computed in New Ho-rizons for the Retarded, 283 NLRB 1173 (1987)As many of the employees speak Korean as a first lan-guage, I recommend that the notice be in English andKorean5 An employer may maintain a rule which prohibits distribution ofwritten materials dunng working hours and in working areas, providedsuch a rule does discriminate against union distributions Stoddard-QuirkMfg Co, 138 NLRB 615 (1962)Contrary to the General Counsel, I do not, in the con-text of this case, see any need for a broad remedial orderOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6ORDERThe Respondent, The Korea News, Inc , New York,New York, its officers, agents, successors, and assigns,shall1 Cease and desist from(a)Discharging employees because of their concertedactivities for mutual aid and protection(b)Impliedly threatening employees with discharge ifthey engage in protected concerted activities(c)Interrogating employees about their protected con-certed activities(d)Physically ejecting from the premises or threaten-ing employees with bodily injury because of their pro-tected concerted activities(e)Threatening employees with deportation because oftheir protected concerted activities(0 Promulgating an overly broad no-distribution rule,prohibiting employee distribution of leaflets and litera-ture relating to their terms and conditions of employ-ment(g) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Offer Byung Ho Chung immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or any other rights or privilegespreviously enjoyed, and make him whole for any loss ofearnings and other benefits suffered as a result of the dis-crimination against him in the manner set forth in theremedy section of the decision(b)Remove from its files any reference to the unlawfuldischarge and notify Chung, in writing that this has beendone and that the discharge will not be used against himin any way(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order(d)Post at its facility in New York, New York, copiesof the attached notice marked "Appendix " Copies of• If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading Posted by Order of the Nation-al Labor Relations Board shall read 'Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board" 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe notice, on forms provided by the Regional Directorfor Region 29 after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to complyIT IS FURTHER ORDERED that the complaint is dis-missed insofar as it alleges violations of the act not spe-cifically foundAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT discharge or otherwise discriminateagainst any of you for engaging in concerted activity formutual aid and protectionWE WILL NOT coercively question you about yourconcerted activities for mutual aid and protectionWE WILL NOT impliedly threaten employees with dis-charge if they engage in protected concerted activitiesWE WILL NOT physically eject from our premises orthreaten employees with bodily injury because theyengage in protected concerted activitiesWE WILL NOT threaten employees with deportationbecause of their protected concerted activitiesWE WILL NOT promulgate an overly broad no-distribu-tion rule, prohibiting employees from distributing leafletsand literature relating to terms and conditions of employ-mentWE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed them by Section 7 of the ActWE WILL offer Byung Ho Chung immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or any other rights or privilegespreviously enjoyed and WE WILL make him whole forany loss earnings and other benefits resulting from hisdischarge, less any net interim earnings, plus interestWE WILL notify Byung Ho Chung that we have re-moved from our files any reference to his discharge andthat the discharge will not be used against him in anywayTHE KOREA NEWS, INC